           Case: 1:19-cv-00163-DCN Doc #: 14 Filed: 08/23/19 1 of 2. PageID #: 54




 1                                UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
 2

 3
     MONICA NORTON,                                  )
 4                                                   ) Case No.: 1:19-cv-00163-DCN
                    Plaintiffs,                      )
 5                                                   )
            v.                                       )
 6                                                   ) Judge Donald C. Nugen
                                                     )
 7                                                   )
     CAPITAL ONE BANK (USA) N.A.,                    )
 8                                                   )
                    Defendant.                       )
 9                                                   )
                                                     )
10

11                                     NOTICE OF SETTLEMENT

12          Plaintiff MONICA NORTON notifies this Court that Plaintiff and Defendant CAPITAL

13   ONE BANK (USA), N.A., have resolved all claims between them in this matter and are in the
14   process of completing the final settlement documents and filing the appropriate dismissal
15
     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
16
     related to completing and/or enforcing the settlement and stay all remaining dates deadlines,
17
     including the Status conference currently scheduled for August 30, 2019, at 9:00 a.m.
18
                                  Respectfully submitted the 23rd day of August 2019.
19

20                                                         By:/s/ Peter Cozmyk
                                                           Peter Cozmyk
21
                                                           COZMYK LAW OFFICES, LLC
                                                           6100 Oak Tree Blvd., Ste. 200
22
                                                           Independence, OH 44131
23                                                         pcozmyk@cozmyklaw.com
                                                           P: (216) 452-9145
24                                                         F. (216) 485-2125
                                                           Attorney for Plaintiff
25

                                                     -1-


                                        NOTICE OF SETTLEMENT
           Case: 1:19-cv-00163-DCN Doc #: 14 Filed: 08/23/19 2 of 2. PageID #: 55




 1
                                   CERTIFICATE OF SERVICE
 2
            I certify that on August 23, 2019, I filed Plaintiff’s MONICA NORTON’S Notice of
 3
     Settlement using the CM/ECF system, which will provide notice to the following:
 4
     Jeremy R. Teaberry
 5
     BALLARD SPAHR LLP
 6   1735 Market Street, 51st Floor
     Philadelphia, PA 19103-7599
 7   Phone: 215.864.8370
     Fax: 215.864.8999
 8   teaberryj@ballardspahr.com
     ATTORNEY TO BE NOTICED
 9
     Bryan T. Kostura
10   McGlinchey Stafford - Cleveland
     Ste. 200
11
     3401 Tuttle Road
12   Cleveland, OH 44122
     216-378-9905
13   Fax: 216-378-9910
     Email: bkostura@mcglinchey.com
14   ATTORNEY TO BE NOTICED

15   Stefanie L. Deka
     McGlinchey Stafford - Cleveland
16   Ste. 200
     3401 Tuttle Road
17
     Cleveland, OH 44122
18   216-378-9914
     Fax: 216-803-6945
19   Email: sdeka@mcglinchey.com
     ATTORNEY TO BE NOTICED
20

21                                                            By:/s/ Peter Cozmyk
                                                              Peter Cozmyk
22

23

24

25

                                                 -2-


                                       NOTICE OF SETTLEMENT
